McCAY, J.
Were it not for the plea of the defendant, and the admission of record there made, we would not disturb this verdict. But we do not think the jury had a right to disregard the admission in the plea. The plaintiffs were not called upon, as the case stood, to make out a case, except for what they *106claimed over and above the admission. To permit the jury to reject this is to entrap the plaintiffs; so long as this plea stood as part of the record, there was no dispute as to the sum admitted. We suppose his Honor, the Judge, did not, in his charge, think of the plea. But the jury were none the less misled.
Judgment reversed.